DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludvig et al. (US 2010/0179518 A1) in view of Pang et al. (US 2009/0306594 A1).
With regard to claim 1, Ludvig discloses An apparatus (fig. 2) comprising: an implantable skull-mounted drug and pressure sensor (SOS) (fig. 2, elemet 102, elements 114, 116, 118); a metronomic biofeedback pump (MBP) (166/124, 134, 126, 136, 128, 138, 140, 130, 120) electrically coupled to the SOS; a drug delivery and communications catheter ([0026]) having a sending and receiving optical fiber communicating the SOS with the MBP, and where the MBP includes a drug reservoir (122, 132), a pump (166) communicated to the drug reservoir, a first pressure sensor (114) coupled to the pump, , and a microcontroller subsystem  (claim 19, controller for analyzing data sensed  from the electrodes 114) for controlling the pump and bidirectionally communicating with the first pressure sensor and pump and the optical source and sensor circuit.
However, Ludvig does not disclose an optical source or an optical ventricular catheter. 
Pang teaches an implantable system ([0002]) that further includes a drug and pressure sensor ([0071], [0075]) and further an optical ventricular catheter with a CSF accessible optical chamber and drug delivery port ([0143],, photodiode), an LED bundle ([0143]) and a photodetector (phototransistor, [0143]) coupled to the optical ventricular catheter and a second microcontroller ([0143]) subsystem for controlling the LED bundle and photodetector and further teaches an optical source and sensor circuit coupled to the sending and receiving optical fibers ([0145]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ludvig with the optical source and optical ventricular catheter as taught by Pang for the purpose of requiring fewer components and less cost and space ([0143]).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludvig et al. (US 2010/0179518 A1) in view of Pang et al. (US 2009/0306594 A1) and in further view of John (US 2008/0058773 A1).
With regard to claim 2,  Ludvig discloses where the first microcontroller subsystem for controlling the pump and bidirectionally communicating with the first pressure sensor and pump comprises a first microcontroller (claim 19) and a power supply (172) to run the first microcontroller.
However, Ludvig/Pang do not teach a Bluetooth radio and antenna.
John teaches a brain implanted device that uses Bluetooth radio coupled to a microcontroller ([0150]); an antenna (the device is configured to receive Bluetooth signals and thus would necessarily include some type of antenna to receive the signals) coupled to the Bluetooth radio; and a power and analog circuit ([(0055], specialized circuits which are common for these types of devices).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ludvig/Pang with the Bluetooth as taught by John for the purpose of using an alternate means of wireless connection that is well known in the art ([0150)).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludvig et al. (US 2010/0179518 A1) in view of Pang et al. (US 2009/0306594 A1) and in further view of Burnett et al. (US 2015/0011855 A1).
With regard to claim 3, Ludvig/Pang teach the claimed invention except for a second pressure sensor on the reservoir.
Burnett teaches an internal body pump having a reservoir with a pressure sensing valve for releasing the contents of the reservoir based on a pressure within the reservoir ([0017]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ludvig/Pang with the second pressure system associated withthe reservoir and operating a valve as taught by Burnett for the purpose of controlling the delivery of fluid through the pump ([0017]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783